Title: To Alexander Hamilton from John McClallen, 30 June 1799
From: McClallen, John
To: Hamilton, Alexander


          
            Sir
            Albany 30th June 1799
          
          I embarked for this place on Wednesday last and arrived here yesterday. Captain Ingersoll has furnished me with a Musician.
          Major Fleming put up for me 100 Blank paper Cartridges for a four pounder; knowing that there were none of that Caliber at Albany, I took the liberty of requesting them. He will require your order for his delivery of them, which I will thank you to transmit me.
          The recruiting Service in this City, will be very tardy owing to the several recruiting parties in it. I have written a Circular Letter to my friends in the several towns of Rensselear County requesting their assistance, by advising young Men of their neighberhood, to join my Company. I have thought proper to mention in the hand bills, that the age of the Recruits must be from 18 to 30, being almost confident from the exertion I will make; and the assistance my friends can render me, that men of that description can be speedily recruited.
          As soon as money is furnished me I shall take a recruiting party to the several towns in Rensselear, to put my plan into execution. Mr McHenry has not yet advised me that money for the recruiting Service, shall be furnished me.
          I shall want a Subaltern to take charge of the recruits at this rendezvous, when I am conducting the service in the Country
          I have the honor to be Sir, Your very Obt Servant
          
            Jno McClallen Capt.
            1 Regt A & Engrs
          
          Major General Hamilton
        